DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with TIFFANY MILLER on 02 May 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A syringe, comprising:
a plunger having a shaft, said shaft of said plunger having a flange located opposite a sealing structure, said sealing structure having a first side located opposite a second side, said first side of said sealing structure having a first piercing element, said second side of said sealing structure connected to said shaft of said plunger;
a barrel, said barrel having a chamber receiving said sealing structure of said plunger; and,
a first container, said first container is retained within said barrel, said first container retaining a substance, said first container is configured to be punctured by said first piercing element when a user depresses said plunger within said barrel of said syringe;
wherein said first container includes at least one longitudinal channel located on an outer wall surface of said first container to allow for the substance to move along the outer surface from a proximal end to a distal end of the first container.



Claim 3. (Canceled)

Claim 14. (Currently Amended) A syringe, comprising:
a plunger having a shaft, said shaft of said plunger having a flange located opposite a sealing structure, said sealing structure having a first side located opposite a second side, said first side of said sealing structure having a first piercing element, said second side of said sealing structure connected to said shaft of said plunger;
a barrel, said barrel having a chamber receiving said sealing structure of said plunger;
a first container, said first container is retained within said barrel, said first container retaining a substance, said first container is configured to be punctured by said first piercing element when a user depresses said plunger within said barrel of said syringe; 
 wherein said first container includes at least one longitudinal channel located on an outer wall surface of said first container to allow for the substance to move along the outer surface from a proximal end to a distal end of the first container; and,
a second container, said barrel of said syringe retaining at least a portion of said second container, said second container retaining a substance, said second container is configured to be punctured by said first piercing element when a user depresses said plunger within said barrel of said syringe.

Claim 16. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, suggest, or otherwise render obvious – in a syringe having a substance filled container within the barrel configured to be punctured by a piercing element carried by a first side of the piston sealing structure/piston head, wherein the container includes longitudinal channels formed on the outer surface thereof which are configured to convey the substance along the outer surface of the container in the proximal to distal direction for affecting delivery to the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/02/20222